Citation Nr: 1611731	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-46 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 50 percent for the period from November 20, 2008 to May 9, 2013, and in excess of 70 percent from March 9, 2013.

2.  Entitlement to an increased (compensable) disability rating (or evaluation) for bilateral hearing loss.

3.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1967 to November 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2009 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A claim for service connection for a skin disorder and increased ratings for PTSD and bilateral hearing loss was received in November 2008.  The April 2009 rating decision denied service connection for a skin disorder, an increased (compensable) disability rating for bilateral hearing loss, and an increased disability rating in excess of 50 percent for PTSD.  The July 2013 rating decision granted a 70 percent disability rating for PTSD effective May 9, 2013, creating "staged" disability ratings for PTSD.   

In March 2014, the Board remanded the issues on appeal for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Travel Board Hearing

In March 2014, the Board remanded the issues on appeal to afford the Veteran a Board hearing at the local RO in Los Angeles, California, before a Veterans Law Judge (Travel Board hearing).  A Travel Board hearing has not yet been scheduled.  In a December 2015 written statement, the representative again requested that the Veteran be scheduled for a Travel Board hearing.  As such, the Board finds that an additional remand is required for the AOJ to comply with the March 2014 Board remand instructions - i.e., scheduling a Board hearing at the local RO (Travel Board hearing).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the local RO in Los Angeles, California (Travel Board hearing).  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




